COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                   §
  THE CITY OF EL PASO, TEXAS,                                      No. 08-18-00199-CV
                                                   §
  Appellant,                                                         Appeal from the
                                                   §
  v.                                                               327th District Court
                                                   §
  MESA EXECUTIVE PARK, L.P.,                                 of El Paso County, Texas Court
                                                   §
  Appellee.                                                       (TC# 2017-DCV-1101)
                                                   §


                                  MEMORANDUM OPINION

       The City of El Paso, Appellant, has moved to voluntarily dismiss this appeal because the

parties have settled their dispute. The motion to dismiss is granted, and this appeal is dismissed.

Pursuant to the parties’ agreement, each party will bear its own costs. See TEX.R.APP.P. 42.1(d).



August 12, 2020
                                              YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.